IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-41214
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID CANO-SANCHEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-02-CR-86-1
                        --------------------
                           March 12, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Cano-Sanchez (“Cano”) appeals the sentence following

his guilty plea conviction for possession with intent to

distribute more than 1000 kilograms of marijuana.   He argues that

the district court erred by not applying the “safety valve”

provision in U.S.S.G. § 5C1.2 because he provided the Government

with all the information and evidence he had concerning his

offense.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41214
                                  -2-

     A district court’s refusal to apply the “safety valve”

provision is a factual finding reviewed for clear error.     United

States v. Flanagan, 80 F.3d 143, 145 (5th Cir. 1996).     Here,

because Cano admitted that his cousin hired him to transport

marijuana and admitted that he knew his cousin had houses, he

could be reasonably expected to know how to contact him.    Cano,

however, did not disclose where his cousin was located or how he

could be contacted.   Thus, the district court based its finding

that Cano had not made a full disclosure on sufficient evidence

and not “mere conjecture.”     See United States v. Miller, 179 F.3d

961, 968 (5th Cir. 1999).    Accordingly, the district court did

not clearly err in refusing to grant “safety valve” relief.

     Cano also contends that the Government violated the plea

agreement by opposing the application of the “safety valve”

provision.   Cano did not raise this issue below, and therefore we

review for plain error.     See United States v. Salter, 241 F.3d

392, 394 (5th Cir. 2001).    The unambiguous language of the plea

agreement contemplated the statutory minimum sentence that Cano

received and did not prohibit the Government from arguing against

the application of the “safety valve” provision.    Accordingly,

the Government did not breach the plea agreement and there was no

error, plain or otherwise.     See United States v. Chagra, 957 F.2d

192, 195 (5th Cir. 1992).

     AFFIRMED.